Title: To George Washington from Leonard Henley, 14 April 1786
From: Henley, Leonard
To: Washington, George



Sir
New Kent 14th Apl 1786

Your letter of the 2d of Apl Sent by Colo. Bassetts Boy, also that of the 10th Sent by Majr Washington’s Servant came safe to hand, & the information you have given me respecting the Corn that I Sent to you from the Esta. of the late Mr Custis gives me much Concern, but hope the Skipper to whom it was deliver’d did me the Justice to Say that the Corn was in good order when he recd it. that it was perfectly Sound & dry, beaten out on a plank’d Floor, & cleanly winnowed from the Chaff. but if he has fail’d to do me that Justice I can assure you that it was the Case. I am Sorry that it is not in my power to Send you the Peas you have wrote for having disposed of all that I had, & can hear of no person that has any to part with—I have Sent a few Pumkin Seed which was all I Could procure.
I expect the price of the Corn you have had from Mr Custis’s Esta. will be fixed at 18/ ⅌ Barl as I have been Offer’d that price in ready money for all the Corn I had to Spare, & I believe that 25/ ⅌ Barrl might be had on giving Some Credit. I am Sir Your mo: Obdt Servt

Leonard Henley

